Citation Nr: 9917823
Decision Date: 06/28/99	Archive Date: 08/06/99

DOCKET NO. 97-24 517               DATE JUN 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for recurrent syncopal episodes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1975 to March
1976. This appeal to the Board of Veterans' Appeals (BVA or Board)
arose from a February 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
A notice of disagreement as to that decision was received in April
1997, a statement of the case was issued in May 1997, and a
substantive appeal was received in July 1997.

On June 23, 1998, the Board entered a decision that denied the
veteran's claim for entitlement to service connection for recurrent
syncopal episodes. For the reasons explained below, that Board
decision is vacated.

ORDER TO VACATE

As noted above, in June 1998, the Board issued a decision denying
the veteran's claim. A few days after that decision was issued, it
appears that on June 29, 1998, the veteran submitted a statement to
the RO, indicating that while at his personal hearing at the RO in
November 1997, he had signed a statement requesting a hearing
before the BVA in Washington, D.C., but that he was never notified
of a scheduled hearing. Accordingly, a BVA hearing was scheduled
and held in April 1999. As such, the Board's June 23, 1998,
decision is hereby vacated. See 38 C.F.R. 20.904 (1998).

BRUCE KANNEE 
Member, Board of Veterans' Appeals

 - 2 -


DOCKET NO. 97-24 517        DATE     2

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for residuals of a head injury,
to include recurrent syncopal episodes and a seizure disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel 

INTRODUCTION

The veteran had active military service from February 1975 to March
1976.

This matter comes before the Board of Veterans' Appeal (BVA or
Board) on appeal from a February 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri, which denied the benefit sought on appeal.

FINDINGS OF FACT

1. The veteran was seen in service, in October 1975, with
complaints of dizzy spells and a headache, due to being struck in
the head.

2. Following separation from service, the veteran has been treated
for complaints of recurrent syncopal episodes, which, according to
private medical evidence, may be related to the in-service head
trauma.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for
residuals of a head injury, to include recurrent syncopal episodes
and a seizure disorder, is well grounded. 38 U.S.C.A. 5107 (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" within
the meaning of 38 U.S.C.A. 5107(a). See Epps v. Gober, 126 F. 3d
1464, 1468 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);
Gilbert v. Derwinski,, 1 Vet. App. 49, 55 (1990). That is, the
Board finds that the veteran has presented a claim which is not
implausible when his contentions and the evidence of record are
viewed in a light

- 2 -

most favorable to that claim. In this regard, the Board notes that
the claims file includes a private medical statement from Robert C.
Burger, M.D., dated in May 1998, which states that "[i]n my opinion
it is quite possible that [the veteran's] episodes of loss of
consciousness represent seizures from an occult seizure focus which
resulted from the aforementioned head injury." As such, the Board
finds that the claim for service connection is well grounded,
within the meaning of 38 U.S.C.A. 5107, and to that extent, the
appeal is allowed.

ORDER

The claim for entitlement to service connection for residuals of a
head injury, to include recurrent syncopal episodes and a seizure
disorder, is well grounded.

REMAND

As the Board finds that the veteran's claim for service connection
for residuals of a head injury, to include recurrent syncopal
episodes and a seizure disorder is well grounded, the Board must
ensure that the duty to assist is satisfied. In that regard, the
Board notes that the veteran has not been afforded a VA
neurological examination to ascertain the nature and etiology of
any current residuals of an in- service head injury, to include
recurrent syncopal episodes and a seizure disorder.

A review of the record, in summary, reveals that in October 1975,
the veteran was seen in service with complaints of dizzy spells and
headaches, resulting from trauma to his head one week prior.
Following service separation, there are VA outpatient treatment
records indicating that the veteran also struck his head in June
1978 and August 1979. Furthermore, the medical evidence reveals
that over the years the veteran has sought treatment for recurrent
syncopal spells. A November 1997 private medical statement from
Robert C. Burger, M.D., indicates that the veteran has a long
history of episodic loss of consciousness for which no cause has
been determined. He stated that the episodes began several months
following a head injury sustained in service, in 1976. He further
stated that at that point, he was

- 3 -

unsure whether these episodes are the result of [the veteran's]
previous head injury." However, in a subsequent statement from Dr.
Burger, dated in May 1998, he indicated that "[i]n my opinion it is
quite possible that [the veteran's] episodes of loss of
consciousness represent seizures from an occult seizure focus which
resulted from the aforementioned head injury."

Most recently, in April 1999, the veteran appeared at a hearing
before the undersigned Member of the Board and testified that
during service, he struck his head on a car door, causing a
laceration, and since that time he has experienced periodic
blackouts. He also stated that he was currently receiving treatment
from Dr. Burger.

In light of the foregoing, the Board finds that further development
is necessary before rendering an equitable disposition in this
case. Accordingly, this case is REMANDED to the RO for the
following development:

1. The RO should ascertain whether there are any other pertinent
private medical records from Robert C. Burger, M.D., and/or any
other treating physician, which are not yet associated with the
veteran's claims folder. After obtaining any necessary
authorization, such records should be obtained and associated with
the veteran's claims file. 38 C.F.R. 3.159 (1998).

2. The veteran should be afforded a VA neurological examination to
ascertain the etiology and extent of any current neurological
disorder that may be present, to include recurrent blackouts or
syncopal episodes. The examiner is specifically' requested to offer
an opinion as to whether it is at least as likely as not that the
veteran currently manifests any residuals of an in-service head
injury (sustained in 1975), including, but not limited to recurrent
syncopal episodes, a seizure disorder, and scarring. Any
appropriate tests and studies should be

- 4 -

conducted. The examiner is requested to report all clinical
findings in detail, including complaints, symptoms, and functional
limitations, if present. The complete rationale for each opinion
expressed must be provided. The claimsfile must be made available
to the examiner for a review of the veteran's medical history,
including his in-service medical treatment.

3. After completion of the foregoing, the RO should readjudicate
the veteran's claim for entitlement to service connection for
residuals of a head injury, to include recurrent syncopal episodes
and a seizure disorder. If any determination remains adverse to the
veteran, he and his representative should be furnished with a
supplemental statement of the case and be given the appropriate
opportunity to respond before the case is returned to the Board.

The purpose of this REMAND is to afford the veteran due process,
and the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time.

The veteran may submit additional evidence he desires to have
considered in connection with his current appeal. No action is
required of the veteran until he is notified.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims

 - 5 - 

(known as the United States Court of Veterans Appeals prior to
March 1, 1999). This remand is in the nature of a preliminary order
and does not constitute a decision of the Board on the merits of
your appeal. 38 C.F.R. 20.1100(b)(1998). 

Citation Nr: 9819159  
Decision Date: 06/23/98    Archive Date: 07/06/98

DOCKET NO.  97-24 517 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for recurrent syncopal 
episodes.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
February 1975 to March 1976, appealed that decision to the 
Board and the case was forwarded to the Board for review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  The veteran asserts that he 
incurred head trauma during service, at which time he 
reported dizziness and headaches.  The veteran maintains that 
this injury resulted in the veterans current syncopal 
episodes.  The veteran also contends that immediately after 
discharge he was diagnosed with anxiety neurosis and spells, 
and that the spells were the syncopal episodes caused by the 
head trauma in service.  Therefore, a favorable determination 
has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim of 
entitlement to service connection for syncopal episodes is 
not well grounded.




FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veterans syncopal episodes are related to service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for syncopal episodes. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).  Initially, the Board must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for


chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

The veteran contends he sustained head trauma during service 
that resulted in the veterans current syncopal episodes.  
While the service medical records (SMRs) indicate that the 
veteran incurred head trauma in October 1975 and was seen for 
headaches and dizzy spells shortly thereafter, there was no 
mention of loss of consciousness or syncopal episodes.  In 
fact, the SMRs make no reference to any loss of consciousness 
or syncopal episodes concerning the veterans head trauma or 
otherwise.  Moreover, the examination upon discharge, dated 
February 1976, does not indicate that the veteran suffered 
from syncopal episodes or any other problems associated with 
head trauma. 

The veteran further contends that shortly after discharge, 
post-service VA medical records show that he was treated for 
syncopal episodes.  Indeed, according to a VA treatment 
record dated April 1976, the veteran was seen for 
questionable spells.  However, the report indicated that the 
veterans brain scans, skull films, and EEG were normal.  The 
examiner opined that the spells were secondary to anxiety 
and/or depression, and the final diagnosis was anxiety 
neurosis and questionable spells.  

The Board also notes VA treatment records shows the veteran 
was seen for separate head injuries incurred in June 1978 and 
August 1979, respectively.  The June 1978 treatment record 
reports that the veteran lost consciousness after hitting his 
head on


a cabinet and that he suffered from blurred vision in the 
right eye, numbness on the right side of the face, right 
hand, and migraine headaches.  The August 1979 treatment 
record reports the veteran was seen after being struck in the 
head by a door, which resulted in complaints of diplopia, 
dizziness, unilateral loss of sensation and strength, and 
loss of vision.  

VA medical records dated July 1996 report the veteran was 
seen twice for complaints of syncopal episodes.  A cardiology 
test performed on the veteran was negative.  The veteran was 
also seen for syncope in October 1996 and November 1996, but 
no definitive etiological source for the veterans syncope 
was identified in any of these records.  More specifically, 
the veterans head trauma in service was not identified as a 
cause of the syncope.

A VA treatment record dated December 1996 related that the 
veteran was seen for recurrent syncopal spells.  The examiner 
reported the veteran to be alert, orientated and there were 
no focal neurological signs whatsoever.  The examiner also 
noted that the veteran had been seen just a few days prior in 
preparation for his admittance as a lodger, at which time 
various tests were performed, but all turned up negative for 
detecting causes of syncope.  A psychiatry consultation could 
not find any clear connection between the veterans mental 
state and syncopal episodes.  A neurology consultation 
recommended continuous in person and electrocardiogram 
monitoring to be sure of the negative findings for syncope 
triggers, but the veteran refused to be continuously 
monitored.  The final diagnosis was recurrent syncopal 
spells, etiology unknown.

A VA treatment record, dated December 1996, just subsequent 
to the VA examination described above, again reports the 
veteran was seen for complaints of syncope.  Again, it was 
noted there was no obvious etiology for syncopal episodes.

VA treatment records recount that the veteran was seen again 
for complaints of syncope in January 1997 and March 1997, and 
again no etiological source for his syncope was diagnosed.


A November 1997 letter from Robert C. Burger, M.D., a private 
physician and neurology professor, states that he saw the 
veteran several times at the Truman VA Medical Center in 
Columbia, MO.  Dr. Burger states that the veteran has a long 
history of episodic loss of consciousness, occurring 1  2 
times a year up to weekly, for which no cause has been 
determined.  Dr. Burger also states that these episodes began 
in 1976 several months following a head injury the veteran 
sustained while in service.  Dr. Burger further comments that 
he is unsure whether the veterans episodes are the results 
of his previous head injury.  This comment lends support to 
the previously mentioned VA medical evidence, which 
repeatedly proffered that the etiological source of the 
veterans syncopal episodes are of undetermined origins 

The only evidence of record supporting the veterans claim 
are his statements and testimony that his syncopal episodes 
are due to the head trauma he sustained during service.  
However, as a matter of law, the veterans statements do not 
satisfy the medical diagnosis requirement or the nexus 
requirement and cannot therefore render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  In other words, the veteran needs to show medical 
evidence that he his recurrent syncopal episodes can be 
medically linked to his service and the injuries sustained 
during service.  By this decision, the Board is informing the 
veteran that competent medical evidence of a current 
disability as well as causation is required to render his 
claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).




ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for syncopal episodes is denied.



           
     BRUCE KANNEE
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
